___________

                                   No. 95-3641
                                   ___________


Melchizedek L. Shabazz,             *
                                    *
           Appellant,               *
                                    *
      v.                            * Appeal from the United States
                                    * District Court for the
Jerry Crane, Sheriff; David         * Western District of Arkansas.
Peters, Deputy Sheriff; Richard     *
Thomas, Chief of Police; James      *      [UNPUBLISHED]
Purtle, Lieutenant,                 *
                                    *
           Appellees.               *
                               ___________

                    Submitted:     June 12, 1996

                          Filed:   June 24, 1996
                                   ___________

Before McMILLIAN, WOLLMAN, and MURPHY, Circuit Judges.
                               ___________


PER CURIAM.


     Melchizedek L. Shabazz appeals from the final judgment entered in the
district court1 following a bench trial in his 42 U.S.C. § 1983 action.
Having carefully reviewed the record and the parties' briefs, we conclude
that no error of law appears and that the district court did not abuse its
discretion by awarding Shabazz compensatory damages in the amount of
$1,000.   See Stevens v. McHan, 3 F.3d 1204, 1207 (8th Cir. 1993) (standard
of review).   Accordingly, the district court's judgment is affirmed.   See
8th Cir. R. 47B.




      1
       The Honorable Bobby E. Shepherd, United States Magistrate
Judge for the Western District of Arkansas, to whom the case was
referred for final disposition by consent of the parties pursuant
to 28 U.S.C. § 636(c).
A true copy.


     Attest:


           CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                            -2-